Citation Nr: 1600126	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  10-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1969 to April 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in December 2008 by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  


REMAND

The Board's review of the electronic claims file reveals that further development on the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, is warranted.

As an initial matter, pertinent records, including VA peripheral nerves examination reports dated in August 2014 and July 2015, were added to the electronic claims file in 2014 and 2015.  Those records were clearly not considered in the supplemental statement of the case issued in December 2013.  The Veteran also has not submitted a waiver of RO consideration of this additional evidence.  Accordingly, the RO must review the additional evidence received and issue a supplemental statement of the case for the matter on appeal.  38 C.F.R. §§ 19.31, 20.1304 (2015).

Evidence of record reflects that the Veteran has received VA medical treatment for his claimed bilateral upper extremity disability from the Community Based Outpatient Clinic (CBOC) in Evansville, Indiana.  As evidence of record only includes treatment records dated through March 2015 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from Evansville CBOC from March 2015 to the present.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim that is currently on appeal, including all evidence added to the record since the issuance of the December 2013 supplemental statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

